Citation Nr: 0302450	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-13 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a large left 
tympanic membrane perforation. 

2.  Entitlement to service connection for hearing loss in the 
left ear. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served for periods of active duty in the Army 
National Guard beginning in March 1975 and on active duty 
from November 1990 to July 1991 and December 1994 to March 
1995.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The RO has 
accomplished the action requested by the Board in its 
September 2001 remand with respect to the issue of 
entitlement to service connection for a large left tympanic 
membrane perforation. 
 
The introduction to the September 2001 remand directed the RO 
to complete a statement of the case addressing the issue of 
entitlement to service connection for hearing loss in the 
left ear pursuant to the holding in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The RO did not accomplish this 
action, and the remand that follows this decision will direct 
the RO to complete a statement of the case addressing the 
issue of entitlement to service connection for hearing loss 
in the left ear.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The evidence weighs against a conclusion that that 
veteran has a current disability due to a left tympanic 
membrane perforation that is etiologically related to 
symptomatology or pathology sustained during a period of 
military service.  

CONCLUSION OF LAW

A large left tympanic membrane perforation was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 3.6, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in December 
1998, statement of the case dated in April 1999 and 
supplemental statement of the case in November 2002.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records, service 
personnel records, and reports from VA examinations conducted 
in August 1998 and September 2002, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be obtained by VA or submitted by the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The Board notes that the evidence on file 
documents efforts by the RO to obtain service medical records 
from more than one source, to include contacting the 
commander of the veteran's National Guard unit in Hope Hull, 
Alabama.  (See letter from RO dated November 6, 1998).  The 
response from this unit in December 1998 was that the 
veteran's medical records had been submitted.  Given these 
efforts by the RO, particularly in light of the failure of 
the veteran to attend an examination which would have greatly 
assisted in the adjudication of the veteran's claim to be 
discussed below, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
miliary, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Generally, in order to prevail in a 
service connection claim, there must be medical evidence of a 
current disability; medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
current disability and the alleged in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) 
(emphasis added).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Turning to an analysis of the veteran's claim, the available 
service medical records contain an isolated reference to a 
large central perforation of the left eardrum on a report 
from an October 1975 examination apparently conducted 
following a period of active duty for training.  None of the 
other service medical records, including the reports from an 
examination and medical history completed in June 1991 
shortly before the veteran's separation from his first period 
of active duty, contain any reference to a perforation of the 
left eardrum.  

After service, the veteran was afforded a VA examination in 
August 1998 which in pertinent part included a diagnosis of a 
large (approximately 90 percent) left tympanic membrane 
perforation.  It was indicated that there was no incidence of 
trauma and the veteran stated that had "no idea" when this 
occurred.  The veteran reported that he could not explain 
what had happened to his left ear at an audiometric 
examination conducted in September 2002.  The audiologist who 
conducted this examination stated that an ENT physician would 
have to determine the relationship between the perforated 
left tympanic membrane and service, but the veteran failed to 
report to such an examination scheduled for September 26, 
2002.  There is no indication that the veteran was not 
properly notified of this examination, and he has not 
supplied good cause as to why he failed to report to this 
examination. 

Analyzing the veteran's claim, appellate review of the 
veteran's claim is clearly hampered by the veteran's failure 
to attend the VA ENT examination scheduled for September 2002 
for the purpose of determining whether there was an etiologic 
link between a current disability associated with a 
perforated left tympanic membrane and service.  When, as in 
the instant case, the veteran fails to without good cause 
report to a VA examination necessary to determine whether 
entitlement to service connection is warranted, the claim 
must be adjudicated based on the evidence that is of record.  
38 C.F.R. § 3.655(b).  

In the instant case, the veteran himself on two occasions 
told VA examiners he did not know when he incurred the 
perforation to this left eardrum, and there is otherwise no 
medical evidence of a nexus between a current disability 
associated with a perforated left tympanic membrane and 
service.  Given the failure of even the veteran himself to 
inform an examiner that he sustained the left ear perforation 
during a period of service, and the lack of any objective 
medical evidence linking a current disability associated with 
a perforation in the left ear to service, the requirements 
for a grant of service connection are not met.  See Pond, 12 
Vet. App. at 341, 346 (1999); Hickson, 12 Vet. App. at 247, 
253; Espiritu, 2 Vet. App. at 492, 495.  

The meaning of the isolated reference on the October 1975 
service medical record to a perforation of the left eardrum 
is unclear.  However, the lack of any other reference to this 
condition in the service medical records, as well as the 
failure of the veteran himself to tell examiners that his 
condition was incurred in service, leads the Board to 
conclude that the required "continuity of symptomatology" 
between service and the present time required under 
38 C.F.R. § 3.303(b) has not been established.  Again, the 
veteran's failure to report to the VA ENT examination in 
September 2002 forced the Board to review the veteran's claim 
based on the evidence that is of record.  In the absence of 
the necessary "nexus" evidence discussed above, the Board 
must find the probative weight of the "negative" evidence 
to outweigh that of the "positive."  As such, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a large left tympanic 
membrane perforation is denied. 

REMAND

As indicated in the Introduction, the September 2001 remand 
directed the RO to complete a statement of the case 
addressing the issue of entitlement to service connection for 
hearing loss in the left ear pursuant to Manlincon, 12 Vet. 
App. at 238.  This as yet to have been accomplished, as is 
required under Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this case is REMANDED for the following:

The RO should, to the extent the claim is 
not granted, issue a statement of the case 
with respect to the issue of entitlement 
to service connection for hearing loss in 
the left ear.  In addition, the RO must 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) with 
respect to this issue are fully complied 
with and satisfied.  The veteran is hereby 
notified that following the statement of 
the case concerning this issue, he must 
perfect a timely substantive appeal if he 
desires appellate review of this issue by 
the Board. 

If and only if a timely appeal of the issue of entitlement to 
service connection for hearing loss in the left ear is 
presented, the case should be returned to the Board for 
adjudication of this issue.  The Board intimates no opinion 
as to the ultimate outcome of this claim, and the veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

